Citation Nr: 0326900	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  96-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected varicose veins of the left leg.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected varicose veins of the right leg.  

3.  Entitlement to a rating higher than 10 percent for the 
service-connected disability of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from December 1979 to November 
1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from January and April 1995 decisions of 
the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in January 1997.  

The Board remanded the case to the RO for additional 
development of the record in September 1998.  

In March 2000, the Board again remanded the case for 
additional development of the record.  

In August 2002, the RO granted service connection for a major 
depressive disorder with dysthymia, and assigned a 50 percent 
evaluation under Diagnostic Code 9434, effective in November 
2000.  The record reflects no disagreement with the initial 
rating for the major depressive disorder.  

In light of the favorable action taken by the RO, the issue 
of service connection for a psychiatric disability is no 
longer in appellate status.  

In correspondence submitted in August 2000, the veteran's 
representative also contended that the veteran was entitled 
to an annual clothing allowance.  

As that issue has not been fully developed for appellate 
review, it is referred to the RO for such further development 
as may be necessary.  

Other issues which were in appellate status have become the 
subjects of earlier decisions promulgated by the Board.  



FINDINGS OF FACT


1.  Neither version of the regulations for rating varicose 
veins is advantageous to the veteran.  

2.  The service-connected varicose veins of each lower 
extremity are not shown to be manifested by more than 
varicosities above and below the knees ranging in excess of 1 
centimeter in diameter, with manifestations of +1 pitting 
edema, and complaints of pain, swelling, and discomfort; deep 
venous insufficiency, arterial insufficiency, ulceration and 
subcutaneous induration are not demonstrated.  

3.  The service-connected left knee disability is shown to be 
manifested by degenerative joint disease that is productive 
of a functional loss due to pain and incoordination that more 
nearly approximates that of flexion limited to 30 degrees; 
instability, recurrent subluxation, dislocation and ankylosis 
are not demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of separate initial 
ratings of 20 percent for the service-connected varicose 
veins of each lower extremity are met. 38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including 
Diagnostic Code 7120, effective prior to and as of 
January 12, 1998 (2003)  

2.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected disability of the left 
knee are met.  38 U.S.C.A. §§ 5107, 7104, 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, Table II, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to her claims.  

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what she 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A.  Varicose Veins 

A careful review of service medical records shows that the 
veteran was diagnosed with varicose veins in service.  

The veteran underwent a VA examination in December 1994.  The 
examination revealed multiple small varicosities both above 
and below each knee.  There was a varicosity on the lateral 
aspect of the left distal thigh that approximated 4 
millimeters in diameter and was tender to palpation.  Other 
varicosities were non-tender to palpation; none involved the 
long saphenous vein.  The diagnosis was that of varicose 
veins.  

In a January 1995 rating decision, the RO granted service 
connection for varicose veins in both legs and assigned a no 
percent rating under Diagnostic Code 7120, effective in 
November 1994.  

In an April 1995 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected 
varicose veins, effective in November 1994.  

The testimony of the veteran at a hearing in January 1997 was 
to the effect that her legs felt better when she elevated 
them, but that the pain did not diminish per se.  The support 
stockings helped to relieve the pain.  

The veteran underwent a VA examination in February 1997.  The 
veteran reported having more trouble in the left leg, versus 
the right leg, and mostly on her upper thighs.  She reported 
having some minimal ankle swelling.  

The veteran also reported pain in the lateral aspect of her 
upper lower leg, in which she had dilated large varicose 
veins.  She occasionally took pain medication.  

Upon examination, the skin temperature was normal to touch.  
Regarding appearance, the veteran had multiple spider 
varicosities of the upper thigh.  She had two large 
varicosities:  one on the proximal aspect of the left leg, 
and one large varicosity in the posterior aspect of her right 
calf.  On her upper thighs, the veteran had diffuse small 
spider varicosities.  The veteran had no paresthesias, and 
there was no apparent cardiac involvement.  

The diagnoses were those of varicose veins of both legs.  The 
examiner commented that the varicose veins seemed to be 
causing minimal functional deficit.  

The veteran underwent a VA examination in March 1998.  She 
reported having typical problems of swelling, especially with 
prolonged standing or walking.  

Reportedly, her lower extremities would engorge with small 
worm-like vessels, painful to touch.  These vessels usually 
went down after a reclining position or after prolonged 
sleep, or when she elevated her feet.  

The veteran reported still having some difficulty with these, 
and knowing how to limit herself.  She also tried support 
stockings, without much help.  

Upon examination, her cardiovascular system showed regular 
rate and rhythm.  An examination of the extremities revealed 
1+ trace edema involving the lower calf areas, with multiple 
varicosities noted that were somewhat painful to touch.  The 
diagnosis was that of severe varicosities involving the lower 
extremities.  

In an April 1998 rating decision, the RO assigned a separate 
evaluation of 10 percent for the service-connected varicose 
veins of each leg, effective in January 1998.  

The veteran underwent a VA examination in January 1999.  Her 
medical history showed a chronic history of varicose veins, 
both below and above the knee, which were complicated by 
chronic aching and pain, particularly when standing for 
prolonged periods of time.  

The veteran had no vascular disease, heart disease, or 
history of hypertension.  The examination revealed bilateral 
varicosities both above and below the knee in excess of 1 
centimeter in diameter at all sites.  

The veteran underwent a VA examination in May 2000.  Her 
medical history reveals that the veteran had had varicose 
veins for more than 17 years and had not had any surgery.  
She reportedly had daily aching in her calves, which was 
intermittent at times and sometimes constant.  The veteran 
also reported having cramps in her legs weekly and swelling 
that was not relieved by elevation.  She had below-the-knee 
hosiery.  

Upon examination, the veteran had palpable varicosities of 
her upper thighs and calves.  The varicosities were worse in 
the thighs.  The veteran had +1 pitting edema.  The 
peripheral pulses were +2.  There were no ulcerations or 
chronic venous stasis changes.  The diagnosis was that of 
varicose veins.  


B.  Left Knee Disability

A careful review of service medical records dated in October 
1989 shows an assessment of knee contusion.  An elastic wrap 
was placed around the knee.  

The veteran underwent a VA examination in December 1994, and 
she reported chronic left knee pain.  X-ray studies were 
negative.  The diagnoses were those of pes anserinus 
bursitis, and chronic left knee pain.  The examiner noted 
that the medial joint line was not significantly tender.  
There was a possibility that the veteran might have some 
radiographic of medial compartment arthritis.  

In an April 1995 rating decision, the RO granted service 
connection for pes anserinus bursitis of the left knee and 
assigned a no percent rating under Diagnostic Code 5257, 
effective in November 1994.  

The testimony of the veteran at a hearing in January 1997 was 
to the effect that she had problems with her knee going up 
and down stairs.  The veteran also testified that her knee 
became stiff and swelled whenever she sat for a prolonged 
period of time.  

The veteran underwent a VA examination in February 1997.  The 
examination revealed no effusion.  The range of motion of the 
left knee was from zero to 130 degrees.  There was mild 
lateral joint line tenderness, but a negative McMurray's 
sign.  There were palpable and audible patellofemoral 
crepitations with a mildly positive patellar apprehension 
sign.  There was no instability on varus/valgus stress, nor 
was there instability to Lachman's or anterior drawer 
testing.  The X-ray studies were negative.  

The diagnosis was that of mild patellofemoral syndrome of the 
left knee with possible degenerative tear of the lateral 
meniscus.  

In a March 1997 rating decision, the RO assigned an increased 
rating of 10 percent for the service-connected pes anserinus 
bursitis of the left knee, effective in November 1994.  

The veteran underwent a VA examination in February 1999.  She 
continued to complain of anterior knee pain with sitting and 
stair climbing and take medication, which did help.  

Upon examination, the veteran was ambulating with a 
reciprocating heel-toe gait.  The range of motion of the left 
knee was from full extension to 130 degrees of flexion.  
There was tenderness to palpation overlying the anteromedial 
left proximal tibia, overlying the pes anserine insertion.  
The diagnosis was that of persistent pes anserine bursitis of 
the left knee.  

The veteran underwent another VA examination in May 1999.  
The veteran reported having had left knee pain for about 15 
years.  Reportedly, the pain had an insidious onset; the 
veteran had required a TENS unit during the last year.  She 
also took medication for pain.  

The veteran reported that she still could go up and down 
stairs, but was unable to reciprocate.  Inclines were 
similarly painful.  She reportedly was unable to walk on 
uneven ground due to the pain.  

An examination of the left knee revealed that the veteran had 
increased heat of the left knee when compared to the right in 
palpation.  There was mild effusion present on the left.  The 
veteran had patellofemoral compression and tibiofemoral 
compression noted with range of motion.  There was tenderness 
around the patella, in addition to tenderness symmetrically 
on the medial and lateral joint lines.  

The range of motion of the left knee was from a 3-degree 
flexion contracture to further flexion of 110 degrees.  Both 
the McMurray's and Lachman's tests, as well as the pivot 
shift test, were difficult to perform due to pain.  The varus 
and valgus stresses were stable, but did cause some pain in 
the joint line.  

The diagnosis was that of left knee degenerative joint 
disease, primarily patellofemoral, but also in the 
tibiofemoral joint.  The VA examiner commented that the 
degenerative joint disease was limiting the veteran's ability 
to stand for long periods at work and might increase over 
time.  It was noted that the veteran might benefit from a 
cane in the right upper extremity.  

The VA progress notes dated in December 1999 show an 
assessment of degenerative joint disease of the left knee 
with instability.  

In an addendum report, dated in May 2000, the examiner 
indicated that the only change in function or physical 
findings, clinically, was a decrease in the range of motion.  
The range of motion of the left knee was reduced to extension 
of 5 degrees and flexion of 80 degrees.  

The VA progress notes dated in August 2000 indicate that 
bracing was not warranted, and that the veteran was given 
instructions for quadriceps and hamstring strengthening.  


III.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  


A.  Varicose Veins 

The Board notes that, during the course of the veteran's 
appeal, the regulations pertaining to the cardiovascular 
system were revised.  The veteran's service-connected 
disability was initially evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (effective prior to January 12, 1998).  

Under Diagnostic Code 7120, effective prior to January 12, 
1998, service-connected varicose veins were rated as follows:

A 10 percent rating is warranted for unilateral or 
bilateral varicose veins that are moderate, involving 
superficial veins below the knee, with symptoms of pain 
or cramping on exertion.  

A 20 percent rating is warranted for unilateral varicose 
veins that are moderately severe, involving superficial 
veins above and below the knee, with varicosities of the 
long saphenous, ranging in size from 1 to 2 centimeters 
in diameter, with symptoms of pain or cramping on 
exertion, and no involvement of the deep circulation.  

A 40 percent rating is warranted for unilateral varicose 
veins that are severe, involving superficial veins above 
and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, 
marked distortion and sacculation, with edema and 
episodes of ulceration, and no involvement of the deep 
circulation.  

38 C.F.R. § 4.104, Diagnostic Code 7120 (effective prior to 
January 12, 1998).  

Under the revised Diagnostic Code, service-connected varicose 
veins are rated as follows:

A 10 percent rating is warranted for varicose veins with 
intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.

A 20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation 
or eczema.

A 40 percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.

A 60 percent rating is warranted for varicose veins with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

38 C.F.R. § 4.104, Diagnostic Code 7120 (effective as of 
January 12, 1998).  A note following the Diagnostic Code 
states that these evaluations are for involvement of a single 
extremity.  
 
As the veteran's claims for higher evaluations for the 
service-connected varicose veins were pending when the 
regulations pertaining to cardiovascular disabilities were 
revised, she is entitled to the version of the law most 
favorable to her, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  

The evidence shows that the veteran had multiple small 
varicose veins above and below the knees in both legs in 
1994, and had a significantly large varicose vein on each leg 
in 1997, but no involvement of the saphenous venous system 
and no evidence at that time of either pitting edema or 
sacculation.  

The veteran was examined by VA for compensation purposes 
again in March 1998 and complained of having swelling in her 
legs with prolonged standing or walking.  

The more recent medical evidence and VA examination in May 
2000 shows varicosities located both above and below the 
knees, with the worse located in each of the veteran's 
thighs.  There is also evidence of +1 pitting edema, without 
ulcerations or chronic venous stasis changes.  

In this case, there is no evidence that the veteran's 
varicose veins have ever ranged over 2 centimeters in 
diameter.  The medical evidence reflects that her varicose 
veins do not involve the saphenous venous system, but that 
they are all in excess of 1 centimeter in diameter.  

In the Board's opinion, the service-connected disability 
picture more nearly approximates the criteria for the 
assignment of a 20 percent rating for the service-connected 
varicose veins of each leg under both the old and new 
versions of Diagnostic Code 7120.  

There is no medical evidence showing that the veteran had 
marked distortion and sacculation or episodes of ulceration.  
Thus, the old rating criteria of Diagnostic Code 7120 could 
not serve as the basis for awarding more than a 20 percent 
evaluation for the service-connected varicose veins of each 
leg.  

Under the new criteria, the Board finds that no more than a 
20 percent evaluation is warranted by the objective 
manifestations of varicose veins in each leg, showing 
evidence of +1 pitting edema and complaints of significant 
daily discomfort.  

Accordingly, the Board finds that the veteran's present 
disability picture more nearly approximates the criteria for 
the assignment of 20 percent evaluations for the service-
connected varicose veins of each leg, as described 
hereinabove.  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected varicose veins of 
each leg has existed since the effective date of the claim.  
Fenderson, 12 Vet. App. 119.  Accordingly, a "staged" 
rating is not indicated.  


B.  Left Knee Disability

In evaluating the veteran's claim for a higher evaluation, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202, 207 (1995).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

A review of the record shows that service connection was 
initially granted for pes anserinus bursitis of the left 
knee, and that the current 10 percent evaluation has been 
assigned under Diagnostic Code 5019.  

The medical evidence includes findings of some incoordination 
and limitation of motion with degenerative joint disease 
along with complaints of pain, swelling and tenderness.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

Here, the recent medical examination shows that the veteran 
reported having difficulty with prolonged standing and with 
climbing stairs and other inclines.  

While the examiner noted that the veteran might benefit from 
a cane due to functional limitations attributed to the 
degenerative joint disease of the left knee, impairment of 
the veteran's left knee due to lateral instability or 
recurrent subluxation has not been demonstrated.  These 
results and those of the prior examinations, in the Board's 
opinion, do not meet the criteria of slight impairment to 
warrant a compensable evaluation under the provisions of 
Diagnostic Code 5257.  

The VA General Counsel has also held that, when x-ray 
findings of arthritis are present, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Codes 5260 or 5261 if the arthritis results in 
compensable loss of motion; otherwise, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

Here, the most recent examination report and addendum reflect 
that there was mild effusion and tenderness, and a 
significant decrease in the range of motion of the veteran's 
left knee in May 2000.  

This evidence, however, does not reflect that the 
demonstrated limitation of motion of the veteran's left knee 
is to a degree that warrants a compensable rating under 
Diagnostic Codes 5260 or 5261.  

Nevertheless, the Court held in DeLuca that, when determining 
the severity of a musculoskeletal disability, VA must 
consider whether the veteran experiences weakness, excess 
fatigability or incoordination as a result of the condition 
at issue.  

In this case, one examiner noted that the veteran's 
degenerative joint disease has affected her ability to stand 
for long periods at work and may increase over time.  The 
evidence demonstrates that the veteran experiences pain, 
fatigue and incoordination in the left knee as a result of 
the arthritis; and those result in an additional functional 
loss that the Board finds more nearly approximates that of 
limitation of flexion to 30 degrees.  

In light of the evidence, with consideration of provisions of 
DeLuca and complaints of pain, the Board finds that an 
increased rating of 20 percent for the service-connected 
disability of the left knee based on degenerative joint 
disease and the likely functional loss due to pain, fatigue 
and incoordination is warranted.  

However, even with consideration of the DeLuca factors, the 
evidence does not reflect that the limitation of motion of 
the left knee is to a degree that warrants a rating in excess 
of 20 percent under Diagnostic Codes 5260 or 5261.  

There is no evidence of dislocation or of ankylosis to 
support the assignment of a higher rating under Diagnostic 
Codes 5258 or 5256.  

It appears that the demonstrated limitation of motion with 
degenerative joint disease of the left knee and complaints of 
pain, fatigue and incoordination are the most prominent 
features of the veteran's disability, and that the disability 
picture cannot be evaluated as more than 20 percent disabling 
under Diagnostic Code 5003-5260.  38 C.F.R. § 4.7.  

Accordingly, the preponderance of the evidence is for an 
increased rating of 20 percent based on current symptoms and 
the provisions of DeLuca, and the claim to this extent is 
allowed.  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected disability has 
existed since the effective date of the claim.  Fenderson, 
12 Vet. App. 119.  Accordingly, a "staged" rating is not 
indicated.  



ORDER

An initial 20 percent rating for the service-connected 
varicose veins of the left leg is granted, subject to the 
regulations applicable to the payment of monetary awards.  

An initial 20 percent rating for the service-connected 
varicose veins of the right leg is granted, subject to the 
regulations applicable to the payment of monetary awards.  

An initial rating of 20 percent for the service-connected 
disability of the left knee is granted, subject to the 
regulations applicable to the payment of monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



